MOORE, Judge,
specially concurring:
I specially concur in this result because I am compelled to observe that, in my opinion, the reversal of the termination order does not preclude the trial court’s consideration of a reduction in the amount of alimony. The appellee sought alternative relief: absolute termination of alimony or reduction. It does not appear that reduction was considered by the court because of his finding that the termination was appropriate. As I view the meager evidence, at least some reduction is in order. Accordingly, I would remand for further consideration.